Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-24 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/24/2020 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating and providing skin or hair care product recommendations. 
Regarding claims 1, 9 and 17, the limitation of (claim 1 being representative) determining more than one pollutant exposure amount for the subject; determining a target exposure limit for each pollutant; determining pollutants to which the subject has the highest exposure; and providing at least one skin or hair care product recommendation to the subject, wherein the recommendation is based on the pollutants to which the subject has the highest exposure as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computing device (claims 1 and 9) and an occupational or athletic activity engine including computational circuitry, a pollutant engine including computational circuitry and a recommendation engine including computational circuitry (claim 17), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For the purposes of subject matter eligibility analysis for various structural features identified in the 112(f) interpretation, infra, are interpreted to be generic computer components. For example, but for the computing device, the occupational or athletic activity engine, the pollutant engine and the recommendation engine, the claims encompass generating and providing skin or hair care product recommendations in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 9 recite the additional elements of a computing device. Claim 17 recites the additional element of an occupational or athletic activity engine including computational circuitry, a pollutant engine including computational circuitry and a recommendation engine including computational circuitry. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., generic computer components for enabling access to information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device, an occupational or athletic activity engine including computational circuitry, a pollutant engine including computational circuitry and a recommendation engine including computational circuitry to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-8, 10-16 and 18-24 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 10 and 18 further define providing a notification. Claim 18 further recites the additional element of a user interface engine that is analyzed in the same manner as the engines above and does not provide a practical application or significantly more. Dependent claims 3, 11 and 19 further define the pollutant. Dependent claims 4, 12 and 20 further define integrating a pollutant exposure amount. Dependent claims 5, 13 and 21 further defines receiving pollutant amount data. Dependent claims 6-8, 14-16 and 22-24 further define the target exposure limit. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The occupational or athletic activity engine including computational circuitry in claims 17 and 24. 
The pollutant engine including computational circuitry in claims 17 and 20. 
The recommendation engine including computational circuitry in claims 17 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the occupational or athletic activity engine including computational circuitry, the pollutant engine including computational circuitry and the recommendation engine including computational circuitry. The Examiner, as a person of ordinary skill in the art, finds that “circuitry” combined with the recited function of the circuitry does not connote sufficient structure when read in light of the Specification; the Specification is silent as to any description of actual circuitry that would perform the claimed functionality. The Examiner notes that in the event that “circuitry” does not invoke interpretation under 35 U.S.C, § 112(f), the as-filed disclosure would not be enabled for the claimed “circuitry” because the as-filed disclosure has not described “circuitry” such that a person having ordinary skill in the art would be able to carry out the invention; there is no description of any particular circuitry and thus the as-filed disclosure potentially covers all circuitry in existence at the time of filing that could carry out the recited functionality.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17 and 24, the limitation “occupational or athletic activity engine including computational circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the occupational or athletic activity engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 17 and 20, the limitation “pollutant engine including computational circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the pollutant engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 17 and 20, the limitation “recommendation engine including computational circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the recommendation engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Examiner suggest claiming that the engines are implemented by the computing device of Claims 1 and 9 which would likely overcome this rejection (though not the subject matter eligibility rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola (US 2015/0045631) and in further view of Kaluzny (FR 3046345 A1).

REGARDING CLAIM 1
Ademola discloses a computer-implemented method of generating and providing skin or hair care product recommendations to a subject, the method comprising: determining, by a computing device, more than one pollutant exposure amount for the subject ([0005] teaches a wearable device that measures skin and environmental measurement data. [0034] and [0044] teaches mobile device includes skin care app. [0050] teaches the app may include a feature that measures UV or other sun exposure and [0070] teaches environmental factors such as air temperature, relative humidity, UV exposure and the like (interpreted by examiner as the determining, by a computing device, more than one pollutant exposure amount) [0080] also teaches air measurement device for air measurement data); determining, by the computing device, a target exposure limit for each pollutant ([0059] teaches the App may provide the customers a report on conditions affecting the skin, such as local sun exposure, pollution, humidity and the like and [0070] teaches an alarm feature used to notify the device wearer if critical limits such as UV exposure, blood pressure, or body temperature are met or exceeded (interpreted by examiner as determining target exposure limit)); a recommendation is at least one skin or hair care product recommendation to the subject ([0005] teaches system for skin and hair care provides customized personal analysis of a user's specific situation and supplies consumer product recommendations to the user [0059] teaches recommending to the consumer products, treatments and advisors to improve skin and scalp health).

Ademola does not explicitly disclose, however Kaluzny discloses:
determining, by the computing device, pollutants to which the subject has the highest exposure; and providing, by the computing device, a recommendation to the subject, wherein the recommendation is based on the pollutants to which the subject has the highest exposure ([pg. 2, para. 2] teaches many different types of pollutants. [pg. 5, para.3] teaches providing a recommendation based on highest pollutant exposure. For example, the system (interpreted by examiner as the computing device) can inform the user of a significant exposure to volatile organic compounds (VOCs) (interpreted by examiner as pollutants to which the subject has the highest exposure) inside his dwelling and make a recommendation, or make a recommendation due to a concentration that is too high in fine particles (interpreted by examiner as pollutants to which the subject has the highest exposure)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the skin health system of Ademola to incorporate providing recommendation based on pollutants to which the subject has the highest exposure as taught by Kaluzny, with the motivation of providing a simple and inexpensive system for informing an individual of his risk of contamination with one or more air pollutants. (Kaluzny at [pg. 3, para. 2]).

REGARDING CLAIM 2
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, further comprising providing a notification that the subject is at risk from exposure to a pollutant over a target exposure limit (Ademola at [0070] teaches an alarm feature (interpreted by examiner as the notification) used to notify the device wearer (interpreted by examiner as the subject) if critical limits such as UV exposure, blood pressure, or body temperature are met or exceeded (interpreted by examiner as at risk from exposure to a pollutant over a target exposure limit)).

REGARDING CLAIM 4
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
he computer-implemented method of Claim 1, further comprising integrating a pollutant exposure amount as a subject changes location (Ademola at [0030] teaches the system is designed to respond as a user changes geographic locations).

REGARDING CLAIM 5
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, further comprising receiving pollutant amount data from a wearable sensor or an online source or both (Ademola at [0005] teaches the device is a wearable instrument that measures and transmits skin and environmental measurement data).

REGARDING CLAIM 6
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, wherein the target exposure limit is selected based on recommending a skin or hair care product or based on recommending a corrective action based on health or wellness (Ademola at [0073] teaches the real-time skin monitoring system may be used to limit exposure to the sun. In this embodiment, the wearable device may monitor skin hydration and UV exposure and the database may contain information on previous UV exposure (interpreted by examiner as wherein the target exposure limit is selected based on recommending a corrective action based on health or wellness)).

REGARDING CLAIM 7
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola does not explicitly disclose, however Kaluzny further discloses:
The computer-implemented method of Claim 1, further comprising receiving a target exposure limit based on a subject's profile (Kaluzny at [pg. 3, para. 3] teaches to determine the level of contamination to the pollutant (s), the process takes into consideration not only the position of the individual (in the choice of air quality data), but also his profile. Indeed, energy expenditure, which is used as a basis for calculating the respiratory rate, varies according to the profile of the individual (age, weight, male or female ...)).

REGARDING CLAIM 8
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola does not explicitly disclose, however Kaluzny further discloses:
The computer-implemented method of Claim 1, wherein the target exposure limit is based on a subject's occupation or athletic activity (Kaluzny at [pg. 3, para. 5] teaches the determination method further comprises, when the individual has an activity, a step of recognizing the type of activity, using at least the first inertial sensor. The calculation of energy expenditure is then a function of the type of activity recognized. This preferential mode of implementation makes it possible to be more precise in the calculation of the energy expenditure, and therefore in the calculation of the level of contamination to the pollutant).

REGARDING CLAIMS 9 and 17
Claims 9 and 17 are analogous to Claim 1 thus Claims 9 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIMS 10 and 18
Claims 10 and 18 are analogous to Claim 2 thus Claims 10 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIMS 12 and 20
Claims 12 and 20 are analogous to Claim 4 thus Claims 12 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIMS 13 and 21
Claims 13 and 21 are analogous to Claim 5 thus Claims 13 and 21 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIMS 14 and 22
Claims 14 and 22 are analogous to Claim 6 thus Claims 14 and 22 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIMS 15 and 23
Claims 15 and 23 are analogous to Claim 7 thus Claims 15 and 23 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIMS 16 and 24
Claims 16 and 24 are analogous to Claim 8 thus Claims 16 and 24 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola (US 2015/0045631), in view of Kaluzny (FR 3046345 A1) and in further view of Fastert (KR 20150110570 A).

REGARDING CLAIM 3
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola and Kaluzny do not explicitly disclose, however Fastert  further discloses:
The computer-implemented method of Claim 1, wherein the pollutants to which the subject has the highest exposure are determined based on comparing the percentages of exposure amount of each pollutant to a target exposure limit for each pollutant (Fastert at [pg. 10, para. 2] teaches types of parameters that can be calculated based on electromagnetic radiation sensor measurements to represent the characteristics of an individual. For example, the homepage may be configured to display the UV exposure wheel and / or the calculated exposure percentage value. These parameters may be computed using the analysis engine of the app, for example, using a specified UVI-minute dose for each user based on the user's skin type. If a user receives a calculated 100% exposure using the app's analytics engine, the user may be at risk of harmful levels of UV radiation exposure (with the possibility of experiencing first-degree burns).).

REGARDING CLAIMS 11 and 19
Claims 11 and 19 are analogous to Claim 3 thus Claims 11 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Ademola and Kaluzny to incorporate the methd of determining pollutants to which the subject has the highest exposure as taught by Fastert , with the motivation of reducing the risk of skin cancer by preventing overexposure to UV radiation. (Fastert  at [pg. 2, para. 3]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Balooch (US 20170191866) teaches device and system for personal UV exposure measurements. Zhou (US 20160331308) teaches customized skin care and method to provide same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626